Opinion of the Court
PER CuRiAM:
This case is before us for á second time. Originally, we reversed the decision of the board of review and returned the record of trial for reassessment of sentence in order to purge the harm occasioned by the president’s erroneous instructions on the maximum sentence. United States v. Witherspoon, 12 USCMA 177, 30 CMR 177. When the matter was again before the board of review, it reconsidered the question of the sentence to be approved without affording the accused his right to be represented by counsel before the board. This action was prejudicial and requires a new hearing before the board of review. United States v Darring, 9 USCMA 651, 26 CMR 431; United States v Bell, 11 USCMA 306, 29 CMR 122.
The decision of the board of review is reversed, and the record of trial is returned to The Judge Advocate General of the Navy. A new hearing will be granted by the board of review with respect to the question of the sentence to be approved in this case in light of our original mandate, and the accused will be afforded the opportunity to be represented there by appellate defense counsel.